     Case 3:20-cv-00124-W-RBB Document 12 Filed 03/06/20 PageID.50 Page 1 of 2



 1     Joshua B. Swigart (SBN 225557)             Daniel G. Shay (SBN 250548)
       Josh@SwigartLawGroup.com                   DanielShay@TCPAFDCPA.com
 2
       Haley G. Christenson (SBN 328322)          LAW OFFICE OF DANIEL G. SHAY
 3     Haley@SwigartLawGroup.com                  2221 Camino del Rio S, Ste 308
       SWIGART LAW GROUP, APC                     San Diego, CA 92108
 4
       2221 Camino del Rio S, Ste 308             P: 619-222-7429
 5     San Diego, CA 92108                        F: 866-219-8344
       P: 866-219-3343
 6
       F: 866-219-8344
 7
       Attorneys for Plaintiff
 8
 9
                                 UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12                                                  )
13                                                  )       Case No.: 3:20-cv-00124-W-RBB
       YRASEMA ORTIZ,                               )
14                                                  )       PLAINTIFF’S NOTICE OF
15                      Plaintiff,                  )       SETTLEMENT
                                                    )
16                                                  )
17     vs.                                          )
                                                    )
18                                                  )
19     NAVY FEDERAL CREDIT UNION,                   )
                                                    )
20                      Defendant.                  )
21                                                  )
                                                    )
22
23
24
25     1.      Yrasema Ortiz (“Plaintiff”) gives notice that this case has settled in its entirety.

26             The Parties, through their respective counsel of record, are finalizing the terms
27             of a formal settlement agreement.
28

                                                        1
       Notice of Settlement
     Case 3:20-cv-00124-W-RBB Document 12 Filed 03/06/20 PageID.51 Page 2 of 2



 1     2.      Plaintiff respectfully requests any pending dates be vacated and the Court set a
 2             settlement disposition conference in approximately 30 days. The Parties believe
 3             a settlement will be finalized and this matter dismissed prior to this conference.
 4
 5
               Respectfully submitted,
 6
 7             Date: March 6, 2020              SWIGART LAW GROUP, APC
 8
                                                By: s/ Haley Christenson
 9                                              Haley G. Christenson, Esq.
10                                              Haley@SwigartLawGroup.com
11                                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
       Notice of Settlement
